DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 11/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,427,839 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is directed to both a resealable bag and “pouch machine or a sideweld bag machine” producing the bag.  The claim is indefinite because the claimed machine(s) are not directed to the structure of the resealable bag, but rather the actions of the machines, thus making it confusing as to the subject matter applicant is seeking protection.  For purposes of examination, claim 1 will be considered as directed to the structure of the resealable bag alone.


	Claims that have not been specifically mentioned are rejected since they depend from claims rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 2,916,197 to Detrie et al.
Regarding claim 1, Detrie et al. discloses a resealable (i.e., functionally capable of being resealed) bag comprising a pair of walls, each defining a side of the bag, the walls being joined to one another to define a pair of spaced apart side edges of the bag between which side edges the walls each extend, a bottom from which the walls extend and an upper edge to which the walls extend; for each of the walls and operatively secured thereto, proximal to and spaced from the upper edge, a component (48, 49), the components mating with one another to define a recloseable (i.e., capable of being reclosed) press-to-seal fastener; for each side of the bag, a flap (“tab”), the flap having side edges that are sealed to the side edges of the bag.  Detrie et al. 
Regarding claim 2, Detrie et al. meets the claimed structural features of each side of the bag, the flaps, and fastener, as well as the claimed structural relationships between each side of the bag, the flaps, and fastener, as discussed above, thus meeting the structure implied by the functional recitation “the bag is adapted such that, when the bag is occluded by the closure, application of force to the interiors of the walls, at said position between the fastener and the bottom and adjacent the fastener, requires portions of the wall to be doubled up.”
Regarding claim 3, Detrie et al. discloses the bag may be made of polyethylene or cellophane and the like cellulosic material and formed from a tube of such material to provide integral, opposing sheet members (Figs. 1-2; column 3, lines 10-35).  Nowhere in the Detrie et 
Regarding claim 4, Detrie et al. discloses for each wall of the bag, there is a strip (plane web portions 50, 52; Fig. 7) extending between the side edges of the bag and having a pair of edges each extending between the side edges of the bag and being secured to the wall (at 66, 68; Fig. 7).
Regarding claim 5, Detrie et al. discloses each component (48, 49) of the fastener is secured to the wall for which it is provided by attachment to the strip provided for each wall, wherein the component is disposed in offset relation between the edges of the strip such that it is further from the edge of the strip that is nearest to the bottom of the bag (right-side of the bag; Fig. 8).
Regarding claim 6, Detrie et al. discloses each component (48, 49) has a pair of hooks and a barrier, one of the components (49) being arranged such that the barrier lies between the hooks and the upper edge (left-side of the bag, Fig. 8) and such that the hooks open towards the upper edge (Fig. 8); the other of the components (48) being arranged such that the hooks lie between the barrier and the upper edge and such that the hooks open away from the upper edge (Fig. 8), the hooks and barriers being shaped and dimensioned such that, when the components are mated, to occlude the bag, the spaces between the hooks and the barrier of the one component are substantially occupied by the hooks of the other component, and; the spaces between the hooks and the barrier of the other component and substantially occupied by the hooks of the one component (column 4, lines 36-55).

Regarding claim 8, Detrie et al. discloses a resealable (i.e., functionally capable of being resealed) bag preform of the type having a bottom defining an aperture and which is adapted to be sealed to form a bag from the perform (column 1, lines 10-35); a pair of walls extending from the bottom, each defining a side of the bag, the walls being joined to one another to define a pair of spaced apart side edges of the bag between which side edges the walls each extend, an upper edge to which the walls extend; for each of the walls and operatively secured thereto, proximal to and spaced from the upper edge, a component (48, 49), the components mating with one another to define a recloseable (i.e., capable of being reclosed) press-to-seal fastener; for each side of the bag, a flap (“tabs”), the flap having side edges that are sealed to the side edges of the bag.  Detrie et al. discloses the tabs are affixed to the container (34) such that the tabs are held close to the container (column 4, lines 17-29), which meets the structure implied by the functional recitation “the flap being sized and dimensioned such that the flap lies flush against the side of the bag except when stretched or drawn apart therefrom”.  Detrie et al. further discloses the flap being disposed intermediate the recloseable fastener and the bottom.  Having met the claimed structural features of the each side of the bag, the flaps, and fastener, as well as the claimed structural relationships between each side of the bag, the flaps, and fastener, as discussed above, the fastener in Detrie et al. meets the structure implied by the functional recitation “the fastener being adapted such that the amount of force necessary to separate the components, when such force is applied to folded interior portions of the walls at a position adjacent the fastener, such force is substantially less than the amount of force necessary to separate the components when such force is applied to the free edges of the flaps”.  Insofar as Detrie et al. meets the structure of the claimed bag, as discussed above, the 
Regarding claims 10 and 12, Detrie et al. discloses the bag comprises bead seams (weld 15, 17), which meets the structure implied by the recitation “wherein side seals are made intermittently to finish the bag such that the side seal that is made by a sideweld bag machine”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2,916,197 to Detrie et al. and U.S. Patent No. 6,609,998 to Lauzon et al.
Detrie et al. discloses the claimed invention, especially the bag being filled through the bottom (open end 18 or 19).  However, Detrie et al. does not disclose the bottom, open end having a wicket.  Lauzon et al. teaches that it is known in the art to provide a wicket (flap 16 with holes 17) at an open end of a compartment (Fig. 2).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a wicket at the bottom, open end (18 or 19) of Detrie et al., as in Lauzon et al., in order to permit the bag to be held for filling.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2,916,197 to Detrie et al.
	Regarding claim 11 and 13, Detrie et al. discloses the claimed invention, especially meeting the structure implied by the recitation “wherein side seals are made intermittently to .

Response to Arguments
Applicant’s arguments filed 11/23/2021 have been fully considered but they are not persuasive.
Applicant’s remark that Detrie does not disclose or suggest a reclosable package because Detrie discloses rupturing a “divider” as stated at column 2, lines 50-57 has been considered, but is moot, since the Detrie et al. prior art, as applied above, does not reference the “divider” stated at column 2, lines 50-57.
Applicant further remark that there is no suggestion of a reclosable container because Detrie focuses on “rupturing” a “ “jointure” line, referencing column 4, lines 17-29, is also moot.  There is no explicit disclosure in Detrie et al. for rupturing the jointure line (32), but rather a “rupturing force” applied along the “line or jointure 32 of tab 33”.
Applicant’s remarks that “[s]ince the contents of the Detrie compartments is intended to be mixed, there is no need to provide a reclosable fastener between the compartments” and “[h]aving a ‘reclosable’ fastener in the Detrie container would serve no purpose” is unsupported opinion, and therefore not persuasive.
In response to applicant’s argument that the fastener in Detrie is not adapted such that the amount of force necessary to separate the components, when such force is applied to folded interior portions of the walls at a position adjacent the fastener, such force substantially less than the amount of force necessary to separate the components when such force is applied 
	Regarding claim 2, applicant’s remarks have been considered, but are unconvincing, since Detrie et al. meets the claimed structural features of each side of the bag, the flaps, and fastener, as well as the claimed structural relationships between each side of the bag, the flaps, and fastener, as discussed above, which meets the structure implied by the functional recitation of a wall to be doubled.
	Regarding claim 3, applicant’s remarks have been considered, but are unconvincing, since the bag in Detrie et al. may formed from a tube of polyethylene to provide integral, opposing sheet members (Figs. 1-2; column 3, lines 10-35), and nowhere in the Detrie et al. specification is there mentioned that the material forming the bag is highly stretchable.  It is maintained that Detrie et al. meets the structure implied by the functional recitation.
Regarding claims 4 and 5, applicant remarks Detrie et al. does not disclose a strip that is distinct from the fastener.  However, such a feature is not recited in the rejected claims.

Regarding claim 7, applicant remarks Detrie et al. does not disclose a distinct flange provided for only one of the components.  However, such a feature is not recited in the rejected claims.
Applicant’s remark with respect to claim 9 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Regarding claims 10-13, the machine(s) forming the bag is not germane to the issue of patentability of the bag itself.  Therefore, this limitation has been given little patentable weight.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JES F PASCUA/Primary Examiner, Art Unit 3734